Citation Nr: 1113306	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-33 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus type II, claimed as associated with herbicide exposure, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	American Ex-Prisoners of War, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to April 1966 in the United States Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In August 2010, the Veteran and his brother testified before the undersigned Veterans Law Judge at a Travel Board hearing at the New York RO.  The transcript of the hearing is associated with the claims file.  

It is noted that the Veteran's representative was not present for the Board hearing, because the hearing was scheduled on a day when the representative was unavailable.  See hearing transcript, page 2.  However, the Veteran expressed a desire to proceed with the scheduled hearing and present his testimony without representation.  He also stated that he had not rescinded his power of attorney, and that the American Ex-Prisoners of War remained his accredited representative. 

In regard to the Veteran's claim involving PTSD, the Board recognizes that the RO previously denied that issue in an August 2004 rating decision.  The Veteran was advised of the decision and his appellate rights, but did not perfect his appeal the decision.  Thus, the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

The Board also observes that the Axis I diagnosis of generalized anxiety disorder (GAD), while mentioned in the August 2004 rating decision, was not specifically considered by the RO when adjudicating the Veteran's claim because the RO was only adjudicating the claim filed by the Veteran , i.e., service connection for PTSD, at that time.  The Veteran's recent treatment records further show a current diagnosis of GAD on Axis I and the RO, up to the present, has developed and adjudicated the current claim as one seeking service connection for PTSD, which was specifically filed by the Veteran in July 2006.  

However, during the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, the U.S. Court of Appeals for the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), held that a claim for one diagnosed disease or injury cannot be prejudiced by the result in a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  

Thus, in consideration of the case law discussed above and the diagnosis of GAD reflected in recent treatment records, the Board will consider the Veteran's service connection claim involving a psychiatric disorder (other than PTSD) as an original claim rather than a request to reopen the previously denied claim, which would require the presentation of new and material evidence sufficient to reopen the claim before evaluating the claim on the merits.  The issue has been recharacterized as stated on the first page of this decision.   

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for diabetes mellitus type II associated with herbicide exposure, on the basis that the Veteran's Navy personnel record does not contain sufficient evidence to support a definitive conclusion regarding service in Vietnam and the evidence indicates onlythat he served aboard the USS Boxer (LPH-4) which was in the official waters off the coast of Vietnam from September 9, 1965, to September 17, 1965.  The RO also noted that the Veteran's service treatment records (STRs) are negative for treatment of diabetes mellitus type II and his outpatient treatment records from July 2003 to April 2004 show treatment for brittle insulin-dependent diabetes type I, which developed in the Veteran's 30s.   The RO further concluded there was no evidence showing that diabetes mellitus type II associated with herbicide exposure was incurred in or aggravated by military service.  

2.  Because the Veteran did not perfect his appeal of the August 2004 RO rating decision, that decision is final.

3.  Evidence received subsequent to the August 2004 RO rating decision relates to an unestablished fact necessary to substantiate the claim.

4.  There is conflicting medical evidence of record regarding whether the Veteran currently suffers from type I diabetes mellitus or type II diabetes mellitus.

5.  The Veteran's service did not involve duty or visitation in the Republic of Vietnam.  

6.  The National Personnel Records Center (NPRC) has found no records of exposure to herbicide agents for the Veteran. 

7.  The Veteran's unsupported lay assertion that the Navy vessel on which he was stationed in the offshore waters of Vietnam, the USS Boxer, carried drums of Agent Orange and had drinking water contaminated by Agent Orange is not credible. 

8.  The evidence of record preponderates against a finding that the Veteran's current diabetes mellitus is etiologically related to active naval service, to include alleged herbicide exposure, or was manifested to a compensable degree within one year after his separation from active service.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for diabetes mellitus type II, claimed as associated with herbicide exposure, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).

3.  Upon review of the reopened claim, diabetes mellitus type II, claimed as associated with herbicide exposure, was not incurred in or aggravated by active naval service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In the September 2006 VCAA notice letter, the Veteran was informed of the evidence needed to establish entitlement to the underlying claim of service connection for his claimed diabetes mellitus type II on a direct basis, to include as due to herbicide exposure.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claim.  

In particular regard to Dingess requirements, the Veteran was informed, in the September 2006 VCAA notice letter, as to how VA determines the disability rating and effective date once service connection is established.

In regard to additional Kent notice requirements relevant to the Veteran's request to reopen, the Board notes that the Veteran was provided with the definition of new and material evidence applicable to the current claim in the September 2006 VCAA notice letter.  Specifically, the Veteran was advised that new and material evidence was evidence submitted to VA for the first time that pertains to the reason why the claim was previously denied and raises a reasonable possibility of substantiating the claim.  

While the Veteran may not have been adequately provided with the bases for the prior denial or a description of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial in the September 2006 notice letter, the extent of any notice defect is harmless error.  The RO clearly explained the reason for the prior denial of the claim in the February 2007 rating decision.  Moreover, the Veteran's claim is now found to be reopened by way of the presentation of new and material evidence, for reasons explained below.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the July 2009 SOC, and the December 2009 SSOC, which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's statutory duty to assist, the Board notes that the Veteran's (STRs), his service personnel records, and his DD Form 214 are included in the claims folder.  In addition, post-service VA and private treatment records, to include correspondence from the Veteran's private physician, Dr. E.R., adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  

Further, the responses from the NPRC regarding the Veteran's alleged exposure to herbicides in service dated in 2004 are of record.  The VA Form 3101 dated in April 2004 notes that there are no records of exposure to herbicides for the Veteran.  The VA Form 3101 dated in May 2004 reveals that the Veteran was aboard the USS Boxer (LPH-4), which was in the official waters of Vietnam from September 9, 1965, to September 17, 1965, during his period of active service in the Navy.  The NPRC also wrote that the Veteran's personnel record did not contain enough information to make a definitive statement regarding in-country service.     

Moreover, the Veteran was provided with a medical opinion based on review of pertinent medical evidence contained in the claims folder with respect to the claim for diabetes mellitus, in November 2006.  Although the reviewer only provided an opinion regarding the type of diabetes from which the Veteran suffers, and did not provide an opinion regarding the relative probability of whether the Veteran's claimed diabetes mellitus was at least as likely as not directly related to alleged in-service herbicide exposure, no such opinion is needed.  As will be explained below, diabetes mellitus type I, which was identified by the reviewer as the type of diabetes mellitus suffered by the Veteran, is not the type of diabetes presumed to be associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), and his diabetes did not manifest until many years after his separation from active service.  The evidence also does not reflect a nexus between service and the Veteran's diabetes mellitus.  Moreover, the evidence does not show that the Veteran had in-country service in the Republic of Vietnam or went ashore while stationed on a naval vessel in the offshore waters of Vietnam, and there is no credible evidence to confirm that the Veteran was exposed to herbicide agents on shipboard during his period of active service.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  In view of the foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for diabetes mellitus type II, claimed as associated with herbicide exposure.  See July 2006 letter from the Veteran's representative.  

As a preliminary matter, the Board notes that the Veteran's current claim involving diabetes mellitus is grounded upon the same factual basis as his previous claim, which was denied in the August 2004 rating decision and is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO found new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously disallowed claim was filed in July 2006.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the present case, the record shows that the Veteran's claim of service connection for diabetes mellitus type II associated with herbicide exposure was previously denied in an August 2004 RO rating decision.  The RO denied the Veteran's claim, on the bases that the Veteran's personnel record did not contain enough evidence to make a definitive statement regarding in country service and the evidence indicated that the Veteran served aboard the USS Boxer, which was in the official waters of Vietnam from September 9, 1965, to September 17, 1965.  The RO also noted that STRs are negative for treatment of diabetes mellitus type II, and his outpatient treatment records from July 2003 to April 2004 showed treatment for brittle insulin dependent diabetes type I, which developed in the Veteran's 30s.   The RO further concluded there was no evidence showing that diabetes mellitus type II was incurred in or aggravated by service.  

The Veteran received notification of the rating decision and his appellate rights in August 2004; however, he did not perfect his appeal of the decision.  Thus, the August 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the August 2004 rating decision included the Veteran's STRs, the DD Form 214, service personnel records, VA and private post-service treatment records, the VA Forms 3101, and written statements from the Veteran and/or his former representative.    

The pertinent evidence associated with the claims folder since the August 2004 denial of the claim consists of additional VA and private treatment records, to include letters dated in September 2004 and September 2006 from the Veteran's private treating physician, Dr. E.R., a written statement from the Veteran's brother dated in September 2006, the November 2006 VA medical opinion, the Veteran's records from SSA, the August 2010 Travel Board hearing transcript, and additional written statements submitted by the Veteran and his current representative.    

After careful review of the evidence received since the August 2004 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, the Veteran's treating physician, Dr. E.R., wrote in letters dated in September 2004 and September 2006 that the Veteran was an "insulin-dependent type 2 diabetic" and was followed for "insulin-requiring Type 2 diabetes," respectively.  Because Dr. E.R. has medical training as a physician, he is competent to diagnose the Veteran's claimed disorder of diabetes mellitus type II.  This evidence, which reflects a competent diagnosis of type II diabetes, is deemed credible for the purpose of reopening the Veteran's claim.  It is noted that the evidence considered by VA at the time of the August 2004 rating decision contained no competent diagnosis of diabetes mellitus type II.    
     
Thus, in summary, the evidence associated with the claims folder since the August 2004 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it does relate to a previously unestablished fact necessary to substantiate the Veteran's claim.  Specifically, this evidence shows that the Veteran has been diagnosed with diabetes mellitus type II by a competent medical professional.  Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for diabetes mellitus type II is reopened.  

II.  Service connection

The Veteran seeks entitlement to service connection for diabetes mellitus type II on the basis that he was exposed to herbicide agents during his naval service aboard the USS Boxer.  He specifically asserts that the ship carried drums of Agent Orange and that his drinking water was also contaminated with Agent Orange during his service aboard the naval vessel.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such qualifying service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the following must be shown:  (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Presumptive service connection on the basis of exposure to herbicide agents is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation.  The Federal Circuit Court has held that, in order for the presumption of service connection based upon herbicide exposure to apply, a Veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

In the present case, it is initially observed that there is conflicting medical evidence of record regarding whether the Veteran currently suffers from diabetes mellitus type II or diabetes mellitus type I.  Indeed, the Veteran's treating physician, Dr. E.R., wrote in letters dated in September 2004 and September 2006 that the Veteran suffered from diabetes mellitus type II.  However, the Veteran's treatment records prior to 2004 typically identify the type of diabetes suffered by the Veteran as type I.  Also, a VA physician reviewed the record, to include the letters from Dr. E.R., and concluded that the Veteran had diabetes mellitus type I.  See November 2006 VA medical examination report, page 2.  It is noted that only diabetes type II is enumerated as a disease presumptively associated with exposure to herbicide agents.  

Even if we were to assume that the Veteran does suffer from diabetes mellitus type II, however, he does not contend, and the evidence does not show, that his Navy service involved duty or visitation in the Republic of Vietnam.  The May 2004 VA Form 3101 notes that the ship which the Veteran was stationed, the USS Boxer, was in the official waters of Vietnam from September 9, 1965, to September 17, 1965, and there was no definitive evidence of in-country service for the Veteran.  Also, he himself acknowledged at the Travel Board hearing that he did not go ashore and did not have visitation in Vietnam during his period of active service.  See hearing transcript, pages 9 and 10.       

In addition, there is no credible evidence to confirm that the Veteran was exposed to herbicide agents while stationed aboard the USS Boxer in the official waters of Vietnam, as explained below.  

While the Veteran has submitted several written statements wherein he has stated that the Navy vessel on which he was stationed carried drums of Agent Orange and that the drinking water aboard the ship was contaminated with Agent Orange, the evidentiary record does not support his assertion.  When the NPRC was asked to furnish any documents showing the Veteran's exposure to herbicides, the NPRC responded that there were no such records.  In addition, the internet (Wikipedia) article and the history of the USS Boxer included in the claims folder make no mention of the vessel carrying or being contaminated with herbicide agents.  

At the hearing, the Veteran and his brother mentioned an article in the July 2010 issue of American Legion magazine, in support of his claim.  As read into the hearing transcript on page 11, the article includes discussion of a finding by the Royal Australian Army that dioxin-tainted sea water was run through its ships' distilling machines, which was identical to equipment the U.S. Navy used to supply cooking, drinking, and bathing water to ships in Vietnam.  However, upon review of the article, entitled "Blue Water Battle: Sailors suffer illness, disability as VA denies Agent Orange benefits to an entire class of Vietnam Veterans", the Board notes that it merely recounts the history and evolution of the award of VA disability benefits based on Agent Orange exposure and expresses the belief that "Blue Water veterans" are being unfairly denied benefits because they did not have "boots on [the] ground" in Vietnam and could not otherwise meet requirements to prove exposure to herbicide agents to qualify for Agent Orange benefits.  However, that article does not provide evidence sufficient to establish that this particularVeteran was exposed to herbicide agents during his Navy service.  

It is unclear whether the Veteran is competent to report that his vessel transported drums of Agent Orange and had contaminated drinking and bathing water during his period of active service aboard the USS Boxer.  However, even assuming that he is competent to report the foregoing, the Board does not find the account credible, in light of the finding by the NPRC that there were no records of exposure to herbicide agents in service for the Veteran and the absence of any mention of having carried or being contaminated with herbicide agents in the history of the USS Boxer included in the evidentiary record.  It is further noted that the Veteran even stated at the Board hearing that he was unaware of any drums of herbicide on the USS Boxer and, instead, was only told by another sailor who had service on the ship after the Veteran that there were drums of herbicide agents at that time.  See hearing transcript, pages 23 and 24.  

The Board notes that Dr. E.R. has attributed the Veteran's current diagnosis of diabetes mellitus to exposure to herbicide agents in service.  Indeed, in the September 2004 letter, Dr. E.R. wrote that the Veteran's exposure to Agent Orange in 1965 while serving aboard the USS Boxer was the most likely cause of his insulin-requiring type 2 diabetes, given his lean body mass index as well as his lack of family history of type 2 diabetes.  Also, in the September 2006 letter, Dr. E.R. again wrote that the Veteran's exposure to Agent Orange was a likely cause of his insulin-requiring type 2 diabetes because the Veteran did not have the typical features of type 2 diabetes, given his lean body mass and lack of family history.  

However, the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Although the Board recognizes that the opinion of Dr. E.R. cannot be rejected solely because it is based upon a history supplied by the Veteran, the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  For reasons previously explained, the Veteran's account of having been exposed to herbicide agents in service is not found to be credible.  For that reason, Dr. E.R.'s opinion is afforded no probative value.   

Thus, because there is no independent and credible evidence of exposure to herbicide agents in service, the preponderance of the evidence is against a finding that service connection for the Veteran's diabetes mellitus is warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6); 3.309(e).

Nonetheless, service connection for diabetes mellitus on a direct basis, under 38 C.F.R. § 3.303, or on a presumptive basis as a chronic disease, under 38 C.F.R. §§ 3.307(a)(3); 3.309(a), may otherwise be warranted.  The U.S. Court of Appeals for the Federal Circuit has held that, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has also considered whether the Veteran's diabetes mellitus was otherwise related to his period of active naval service or whether it manifested to a compensable degree within one year after separation.  However, the STRs are devoid of any symptoms, findings, or treatment for diabetes mellitus.  In addition, the first evidence of diabetes mellitus is shown many years after separation from active military service.  For example, a February 2002 private consultation report notes that the Veteran had a 21-year history of insulin-dependent diabetes mellitus at that time.  Also, an April 1992 VA treatment record notes that the Veteran was diagnosed with diabetes mellitus "about 10 years ago."  Further, in his February 1993 claim, on the VA Form 21-526, the Veteran wrote that his diabetes had begun approximately in 1982.  Thus, the Veteran's diabetes mellitus began approximately 16 years after separation.   

The Board further recognizes that the Veteran and his representative have asserted that the Veteran's development of diabetes mellitus was due to his exposure to herbicide agents during active military service.  However, he and his representative are laypersons and are not shown to have the requisite medical expertise to render a competent diagnosis or medical opinion regarding the cause of his claimed disorder in this particular case.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As explained above, the credible and probative evidence of record weighs against such a finding.  There is no credible evidence contained in the evidentiary record to confirm exposure to herbicide agents in service.  

In summary, the credible and probative evidence of record does not show that the Veteran's diabetes mellitus is related in any way to related to his period of active service, to include alleged herbicide exposure, or was manifested to a compensable degree during the first year after his separation from service.  Consequently, the preponderance of the evidence weighs against the Veteran's claim, and service connection for diabetes mellitus must be denied.  Further, because the evidentiary record preponderates against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for diabetes mellitus type II, claimed as associated with herbicide exposure, is reopened.   

Service connection for diabetes mellitus, claimed as associated with herbicide exposure, is denied.


[Continued on Next Page]
REMAND

After careful review of the record, the Board finds that a remand for further evidentiary development is required in this case, for reasons explained below.  

A grant of service connection for PTSD previously required medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. App 128 (1997).  However, 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  Because the Veteran does not alleged fear of hostile military or terrorist activity, it does not appear that the amended regulation applies to this claim.   

Instead, the Veteran contends that he currently suffers from PTSD as a result of stressful events that occurred during his service aboard a Navy vessel, the USS Boxer.  Specifically, the Veteran asserts, he witnessed several badly wounded soldiers, and one in particular, while evacuating Americans from the Dominican Republic during a coup in April 1965.  He also witnessed one man stab another while scavenging for food on a garbage scow tied to the fantail of his vessel during his period of service.  See VA Form 21-4138 dated March 28, 2007.   Further, a seaman he knew was killed in a minefield at Guantanamo Bay during that time.  The Veteran maintains that these events caused his currently diagnosed PTSD.

In addition, the Veteran's treatment records show that he has been diagnosed with PTSD, as well as GAD and dysthymia, on Axis I.  See, e.g., VA treatment records dated May 23, 2006, and December 2, 2009.  

Further, at the Travel Board hearing, the Veteran's brother reported that he had observed that the Veteran had changed after service.  He stated that, when the Veteran returned from service, he was always nervous, isolated himself, and displayed anxiety and depression.  See hearing transcript, page 16.  This hearing testimony suggests that the Veteran may have had a continuity of psychiatric symptomatology since service. 

As stated above, the Court of Appeals for Veterans Claims has held, during the pendency of this appeal, that a claim for service connection for a specific mental disorder encompasses any other psychiatric disabilities the claimant may have.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

Thus, in light of the foregoing, VA must more broadly consider whether service connection for a psychiatric disorder, to include PTSD, is warranted.  While the evidence currently of record appears to indicate that the Veteran has been diagnosed with multiple psychiatric disorders, e.g., PTSD, dysthymia, and GAD, he has not been afforded with a mental disorders examination or a medical nexus opinion with respect to his claim.  Furthermore, as noted above, the Veteran's brother has suggested that the Veteran may have had continuity of symptomatology since his period of active military service.    

Accordingly, the case is REMANDED for the following actions:

1.  A VA psychiatric examination should be afforded the Veteran, to address whether any current psychiatric disorder is causally related to service.  All necessary tests should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  The examiner should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder which the Veteran has manifested since filing his claim in July 2006).  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the examiner enters a diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, or pre-existed service and was aggravated (i.e., permanently increased in severity) during service, or is otherwise causally related to service, to include any event or incident therein; OR, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  The examiner should provide a complete explanation for his/her opinions.

c.  If a current diagnosis of PTSD is found to be "at least as likely as not" related to service, the examiner must specifically identify which claimed in-service stressor event(s) caused the Veteran's PTSD, consistent with DSM-IV and address whether it is a sufficient stressor event to support the diagnosis of PTSD, in accordance with DSM-IV criteria.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.

2.  After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


